Campbell, J.,
delivered the opinion of the”court.
The right of a board of supervisors to have shade-trees set in the ground connected with the court-house of its county is fairly implied in the grant of power to such boards by the Constitution and laws in reference to court-houses. Const, art. 12, § 16, art. 6, § 20; Code, § 1363. Shade-trees may be necessary to make a court-house “ good and convenient.” There is no express grant of power to have fences made around the court-house yard, or to dig wells or cisterns, or to protect the ground against washing; but as the law empowers the boards of supervisors to acquire so much ground as may be necessary and convenient for the building and use of the court-house, and requires the ei’ection and keeping in repair in each county of a “ good and convenient court-house,” it is *668incident to this to make convenient and protect this property by the means usually employed in such cases.
The instruction given for the plaintiff below should have been refused.

Judgment reversed and cause remanded.